              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :
      TIMOTHY SIECK, and,                :
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :
                                         :
            v.                           :      Case No. – 2:20-cv-05857
                                         :
      DANIELLE OUTLAW,                   :
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COLONEL ROBERT                     :
      EVANCHICK,                         :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :


  PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
               AND PRELIMINARY INJUNCTION



      Pursuant to Fed. R. Civ. P. 7 and 65, Plaintiffs Keith Fetsurka, Timothy

Sieck, and Firearms Policy Coalition, Inc., hereby move for a temporary

restraining order and preliminary injunction.

      This action was filed late in the evening on Friday, November 20, 2020. On

the following morning, the undersigned send a copy of the complaint to counsel for
Defendant Colonel Robert Evanchick and Defendants Commissioner Danielle

Outlaw and City of Philadelphia (the “Philadelphia Defendants”).

      Yesterday and this morning, the undersigned sent messages to counsel for

defendants notifying them that Plaintiffs would be filing this motion today.

      Counsel for the Philadelphia Defendants indicated to the undersigned that

they plan to file an opposition to this motion.

      The undersigned has confirmed with counsel for Defendant Colonel Robert

Evanchick that they oppose this motion.


                                              Respectfully Submitted,



                                              /s/ Adam Kraut
                                              Adam Kraut, Esq.
                                              Attorney Id. No. 318482
                                              FIREARMS POLICY COALITION
                                              1215 K Street, 17th Floor
                                              Sacramento, CA 95814
                                              (916) 476-2342
                                              akraut@fpclaw.org

                                              Attorney for the Plaintiffs
